Opinion by
Mb. Justice Eagen,
This is an appeal from an order below dismissing a petition for post-conviction relief without hearing.
Our examination of the record discloses that the allegations of the petition are sufficient to require a hearing below to determine if the petitioner was unconstitutionally deprived of the assistance of counsel in perfecting and prosecuting an appeal from the judgment of sentence under which he is confined, in violation of Douglas v. California, 372 U.S. 353, 83 S. Ct. 814 (1963). See Commonwealth ex rel. Neal v. Myers, 424 Pa. 576, 227 A. 2d 845 (1967); Commonwealth ex rel. Robinson v. Myers, 420 Pa. 72, 215 A. 2d 637 (1966) ; Commonwealth ex rel. Stevens v. Myers, 419 Pa. 1, 213 A. 2d 613 (1965).
The record will therefore be remanded for the purpose of an evidentiary hearing and for a determination of whether or not the petitioner intelligently and knowingly waived his right to the assistance of counsel on appeal. For the purposes of this hearing and preparation thereof, petitioner must be provided with the assistance of court-appointed counsel. See Commonwealth v. Richardson, 426 Pa. 419, 233 A. 2d 183 (1967) .
Order vacated and record remanded.
Mr. Justice Cohen took no part in the consideration or decision of this case.